Citation Nr: 1511529	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  10-02 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating higher than 10 percent for service-connected sinusitis.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

The Veteran served on active duty from October 1994 to December 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which continued a 10 percent disability rating for service-connected sinusitis.  

In May 2011, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  In April 2012, the Board remanded this matter for additional medical inquiry.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The record in this matter consists of paper and electronic claims files and has been reviewed.  New and relevant documentary evidence has been added to the record since the November 2012 Supplemental Statement of the Case (SSOC) and has been considered pursuant to the Veteran's November 2012 waiver of initial review of the evidence by the AOJ.  


REMAND

Pursuant to the April 2012 remand, the Veteran underwent VA compensation examination of his sinuses in May 2012.  The examiner indicated that that the Veteran's service-connected sinusitis had been asymptomatic since January 2011 surgery remedied his disability.  A compensation examination report dated in February 2012 contains essentially the same finding.  However, in VA treatment records dated between July 2012 and July 2013, treating personnel report the Veteran's complaints of worsening sinus symptoms such as sinus congestion, post nasal drip, pressure under the eyes, discomfort in general teeth numbness on the right side of the head, and headaches.   The treatment records also document until as late as mid 2014 that the Veteran had regularly been prescribed medication for sinusitis.  All of this evidence indicates a worsening of the Veteran's symptoms since the May 2012 VA compensation examination.  An additional VA compensation examination should be provided to the Veteran therefore.  Green v. Derwinski, 1 Vet. App. 121 (1991).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and include in the claims file any outstanding VA treatment records.  The most recent VA treatment records in the claims file are dated in August 2014.  All efforts to obtain this evidence must be fully documented in the claims file.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected sinusitis and all manifestations thereof.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

The examiner must identify all manifestations of the Veteran's sinusitis disability, such as headaches, pain, and purulent discharge, and identify the frequency, duration and severity of such.  The examiner must also identify the specific treatment the Veteran receives for his symptoms, as indicated by the record.  

If the examiner identifies headaches as a symptom of sinusitis, the examiner must specifically state if the headaches result in prostrating attacks and, if so, how often they occur.  

Any opinion expressed must be accompanied by supporting rationale.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a SSOC, with an appropriate period of time allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

